Order entered June 28, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00498-CR

                       BRADRICK JERMAINE COLLINS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. MA17-18552-F

                                           ORDER
       This appeal is REINSTATED.

       On May 31, 2018, the Court entered an order abating this case to the trial court for

findings of fact regarding whether an interlock device had been placed in appellant’s vehicle as a

condition of community supervision or as a condition of appellant’s appeal bond. The trial court

has filed the necessary findings.

       Because the trial court has found that the interlock device was placed as a condition of

appellant’s appeal bond, we need not reconsider our May 31, 2018 order dismissing for want of

jurisdiction appellant’s May 29, 2018 emergency motion requesting removal of interlock device.


                                                      /s/   LANA MYERS
                                                            JUSTICE